Determination of respondent Superintendent of Insurance dated August 15, 1991, which revoked all licenses issued by the Insurance Department to petitioners and denied all pending applications for licenses, is unanimously confirmed, the petition denied, and the proceeding brought pursuant to CPLR article 78 (trans*43ferred to this Court by order of the Supreme Court, New York County [Stanley L. Sklar, JJ, entered on or about October 30, 1991), dismissed, without costs.
The individual petitioner, an insurance broker, converted $60,000 of a client’s funds to his own use, to satisfy his addiction to alcohol, other drugs and gambling. The determination has a rational basis and in the circumstances, the penalty imposed does not constitute an abuse of the Superintendent’s broad discretion (see, Matter of McKie v Corcoran, 162 AD2d 535, 536, lv denied 76 NY2d 714), despite petitioner’s presently successful attempt to rehabilitate himself (see, Matter of Markman v New York State Dept. of Educ., 131 AD2d 908, 909). Concur—Rosenberger, J. P., Asch, Kassal and Rubin, JJ.